Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       11-DEC-2020
                                                       01:46 PM
                                                       Dkt. 6 ODDP

                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               DAVID BENNETT GRIFFIN, Petitioner,
                               vs.

                  THE HONORABLE CYNTHIA T. TAI,
         Judge of the Family Court of the Third Circuit,
               State of Hawai#i, Respondent Judge,

                               and

                AMPORN NOIHA GRIFFIN, Respondent.


                       ORIGINAL PROCEEDING
                    (CASE NO. 3DV171000134K)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Watanabe, assigned by reason of vacancy)

          Upon consideration of petitioner David Bennett

Griffin’s petition for writ of mandamus, filed on November 16,

2020, the documents attached thereto and submitted in support

thereof, and the record, it appears that petitioner, who has an

appeal pending in CAAP-XX-XXXXXXX, fails to demonstrate that he

has a clear and indisputable right to the requested relief from

this court and has alternative means to seek relief.    Petitioner,

therefore, is not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)
(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, December 11, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Kathleen N.A. Watanabe




                                 2